Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-13 are pending in this application.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is dependent from independent claim 1.  However, since claim 10 is a duplicate claim of claim 2, the examiner believes that claim 10 is intended to be dependent off independent claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson (US 2002/0009137, hereinafter Nelson) and in view of Shi (US 2007/0071093, hereinafter Shi).
With respect to claim 1, Nelson discloses A method of decoding a video signals, the method comprising act of: 
receiving a first bitstream having a first code and a second bitstream having a second code which is different from the first code, the first bitstream and the second bitstream having formed by interleaving frames of first and second signals (Nelson [0109] Returning now to FIG. 1, the stream of optical images 24 preferably is captured by the video camera 14. The video camera 14 preferably generates the video stream 26, which preferably is an HD video stream. The video stream 26 preferably includes interlaced left and right view images. For example, the video stream 26 may include either 1080 HD video stream or 720 HD video stream. In other embodiments, the video stream 26 may include digital or analog video stream having other formats.) wherein the first signal has been encoded in a self-contained and the second signal has been encoded using the frames of the first signal (Nelson, [0006] In one embodiment of this invention, a video compressor is provided. The video compressor includes a first encoder and a second encoder. The first encoder receives and encodes a first video stream. The second encoder receives and encodes a second video stream. The first encoder provides information related to the first video stream to the second encoder to be used during the encoding of the second video stream. Abstract a video stream compressor used to generate a base stream and an enhancement stream using a base stream encoder and an enhancement stream encoder,); 
demultiplexing the first bitstream and the second bitstream into primary and secondary video signals (Nelson, fig. 1, [0049] Demultiplexer 38 into an enhancement streamand base stream.); 
merging the primary and secondary video signals into a merged signal (Fig. 1, [0049], video stream post processor merges the primary and secondary stream); and 
decompressing the merged signal such that in decompression of the primary video signal only data from the primary video signal is used, and in decompression of the secondary video signal, data of the primary video signal is used (fig. 1, [0049]-0050], enhancement stream decompressor and base stream decompressor).
Nelson does not explicitly disclose, However, Shi discloses splitting the coded combined signal into separate bitstreams ([0027], The encoding and decoding processes described below make scalable decoding of the base layer and/or enhancement layer(s) transparent to components responsible for decoding video data in a way that increases efficiency. Instead of decoding each layer separately, each in its own pass, and then combining the decoded layers, which is an inefficient two-pass approach to making dual-layer decoding transparent, efficient transparency to the decoder can be accomplished by combining the base layer data and enhancement layer modifications to the base layer data, such as by using a preprocessor such as a digital signal processor (DSP), before the combined data is decoded in the hardware video core in a single pass, providing more efficiency).  Nelson and Shi are analogous art because they both disclose multiple layer video encoding.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Nelson’s splitting the combined signal with splitting the encoded combined signal into separate bitstreams as disclosed in Shi in order to make encoding and decoding scalable.  One of ordinary skill in the art would have been motivated to combine the teachings with one another in order to increase efficiency by combining the two video layers before decoding them.

With respect to claim 2, Nelson discloses wherein the merged signal includes a plurality of interleaved frames (fig. 1, [0006], interleaving 3d view system from left and right view), and after decompressing the frames are de-interleaved to provide two or more views (fig. 1, [0049], demultiplexed into two streams).
With respect to claim 3, Nelson discloses wherein the primary and secondary video signals form a left and a right view (fig. 1, [0032], left and right view).
With respect to claim 5, Nelson discloses wherein the primary video signal comprises data on a base layer and the secondary video signal comprises data on an enhancement layer ([0041], fig. 1,  enhancement and base stream).
With respect to claim 8, Nelson discloses comprising a display device for displaying the two or more views ([0034], allow viewers to view the captured video images in 2D or 3D using SD television (SDTV) and/or HD television (HDTV).

With respect to claim 6-8, 9-11 and 13, they are of similar claims as claims 1-3 and 5 and therefore are rejected for the same reasons as the claims above.
Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson (US 2002/0009137, hereinafter Nelson) and in view of Shi (US 2007/0071093, hereinafter Shi) and in view of Mashitani (US 2009/0109281, hereinafter Mashitani).
With respect to claims 4 and 12, Nelson and Shi does not disclose, however, Mashitani discloses wherein the left and right views each include more than one view of a multi-view image ([0011] plurality of view-points).  Nelson, Shi, and Mashitani are analogous art because they disclose multiple layer video encoding.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Nelson and Shi with the system of Mashitani in order to have multiple view points from recording data.  One of ordinary skill in the art would have been motivated to combine the teachings with one another in order to increase efficiency by combining multiple cameras to adapt different areas of the recording.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443